DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 5/4/2022, has been entered and made of record. Claims 1,4-10, and 12-16 are pending in the application.

2.	Applicant’s amendments to the claims have overcome all rejections under 35 U.S.C. 112(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
In the claims, 
1.	(Currently Amended) An embedding reinforced circuit board, comprising:
a circuit board comprising a first surface and a second surface opposite to the first surface, the first surface being provided with a component installation area, the second surface being provided with an accommodating groove, a width of at least one side of the cross-sectional area of the accommodating groove being wider than a width of a corresponding side of the component installation area, the cross-sectional area of the accommodating groove being parallel to the first surface or the second surface; and
a reinforcing plate disposed in the accommodating groove;
wherein the first surface is provided with a component accommodating groove disposed in the component installation area;
wherein the cross-sectional area of the component accommodating groove is smaller than or equal to the cross-sectional area of the component installation area; the cross-sectional area of the component accommodating groove and the cross-sectional area of the component installation area are parallel to the first surface or the second surface.
…
5.	(Currently Amended) The embedding reinforced circuit board according to claim 1,
wherein a thickness of the reinforcing plate is smaller than or equal to the depth of the 
accommodating groove.
…
12. 	(Currently Amended) The electronic device according to claim 10, wherein the cross-sectional area of the component accommodating groove is smaller than or equal to the cross- sectional area of the component installation area; the cross-sectional area of the component accommodating groove and the cross-sectional area of the component installation area are parallel to the first surface or the second surface.
…
14. 	(Currently Amended) The electronic device according to claim 10, wherein [[the]]a thickness of the reinforcing plate is smaller than or equal to the depth of the accommodating groove.
….
Allowable Subject Matter
Claims 1,4-10, and 12-16 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to claims 1 and 10, both recite that a component accommodating groove is disposed in a component installation area. Kim et al. discloses what can be considered a component accommodating area (see 3/9/22 Non-Final Rejection, p. 4 – upper area in groove/opening of circuit board where only the image sensor is positioned). However, within that area, Kim et al. does not suggest any boundaries that could establish the existence of a “groove” as the term would be understood by one of ordinary skill in the art. There is what can be construed as a smaller area within the component installation area but not a groove in the Examiner’s view. Claims 4-9 and 12-16 are allowed because they depend on or reference either claim 1 or claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/18/2022